                        Case 1:19-cv-01543-ER Document 4
                                                       3 Filed 02/20/19
                                                               02/19/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

 JESSICA MEZON and KARINA GARCIA, on behalf                        )
    of themselves and others similarly situated,                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 1:19-cv-1543
                                                                   )
 RELISH CONCESSION & EVENT CATERING LLC,                           )
   RELISH AT THE CAROUSEL LTD., RELISH                             )
     CATERERS LTD., RELISH BD LLC, and                             )
            CLAUDINE REVERE,                                       )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) RELISH CONCESSION & EVENT CATERING LLC, and RELISH BD LLC:
                                           2501 Third Avenue, Bronx, NY 10451
                                           RELISH CATERERS LTD and RELISH AT THE CAROUSEL LTD.:
                                           226 East 54th Street, Suite 502, New York, 10022
                                           CLAUDINE REVERE:
                                           Relish Caterers and Event Planning
                                           830 Fifth Avenue, New York, NY 10065

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JOSEPH & KIRSCHENBAUM, LLP
                                           32 BROADWAY, SUITE 601
                                           NEW YORK, NY 10004




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             02/19/2019                                                                   /s/ J. Gonzalez
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 1:19-cv-01543-ER Document 4
                                                        3 Filed 02/20/19
                                                                02/19/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-1543

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
